Roberts, J.
The court was requested by the defendant to
«charge the jury, that if they believed from the evidence that the game of cards was played for amusement only, the defendant had •committed no offence. The court refused to give this charge. We have decided at the present term at Galveston, that the proviso to Art. 411 of the Penal Code, exempting those playing games for recreation and amusement only from punishment, has been repealed, and that the repealing act of February 12, 1858, is constitutional. The court did not err in refusing this charge. (Wall et al. v. The State.)
The judgment is affirmed.
Judgment affirmed.